391 U.S. 592 (1968)
WATTS ET AL.
v.
SEWARD SCHOOL BOARD ET AL.
No. 325.
Supreme Court of United States.
Argued March 26, 1968.
Decided June 3, 1968.
CERTIORARI TO THE SUPREME COURT OF ALASKA.
George Kaufmann argued the cause and filed briefs for petitioners.
Theodore M. Pease, Jr., argued the cause and filed a brief for respondents.
PER CURIAM.
The judgment is vacated and the case is remanded to the Supreme Court of Alaska for further consideration in light of Pickering v. Board of Education of Township High School District 205, Will County, ante, p. 563.
MR. JUSTICE DOUGLAS, with whom MR. JUSTICE BLACK joins, would reverse the judgment outright for the reasons stated by him in Pickering v. Board of Education, ante, p. 575.
MR. JUSTICE WHITE dissents.